Citation Nr: 0109277	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for sciatica, to 
include as secondary to the veteran's service-connected low 
back disorder.

3.  Entitlement to special adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  During the pendency of this appeal, the 
evaluation for the veteran's low back disorder has been 
increased from 10 percent to 40 percent, effective from 
December 1997, the date of receipt of the current claim.  As 
the 40 percent evaluation is less than the maximum available 
under applicable diagnostic criteria, the veteran's claim for 
an increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran's claims on appeal also initially included 
entitlement to service connection for hypertension, 
arteriosclerosis, carotid artery disease, head pain, 
tinnitus, constant pain in the left arm, leg pain, hip pain, 
and balance and propulsion problems.  However, in a June 1999 
statement, the veteran indicated that, among the issues 
listed in a June 1999 Hearing Officer Decision, he wanted the 
appeal to be limited to the issues listed above, and this was 
confirmed in a September 2000 VA Report of Contact.  See 38 
C.F.R. § 20.204 (2000).

The Board also observes that, in his February 1999 
Substantive Appeal, the veteran requested a VA Travel Board 
hearing.  However, in response to a Board inquiry, he 
withdrew that request in a December 2000 submission.  See 38 
C.F.R. § 20.704(e) (2000).

The issues of entitlement to service connection for sciatica 
and entitlement to special adapted housing or a special home 
adaptation grant will be addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disorder is manifested by early 
degenerative changes, with pain shown on flexion beyond 45 
degrees, extension beyond 15 degrees, and lateral bending to 
either side beyond 15 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5010, 5295) (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim for an increased evaluation for a low back 
disorder and that no further assistance is required in order 
to comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Specifically, the RO has afforded the veteran 
several comprehensive examinations addressing his low back 
disorder and has obtained all records of reported medical 
treatment.  Also, in the October 1998 Statement of the Case, 
the RO informed the veteran of the evidence needed to 
substantiate his claim for an increased evaluation.

In a July 1992 rating action, the RO granted service 
connection for a low back disorder as secondary to a service-
connected left knee disability.  A 10 percent evaluation was 
assigned, effective from January 1990.

During his February 1998 VA orthopedic examination, the 
veteran complained of radiating low back pain.  The 
examination revealed that the veteran stood with his pelvis 
shifted downward on the left side and with a list of the 
lumbar spine to the left.  Pain was shown on flexion beyond 
45 degrees, extension beyond 15 degrees, and lateral bending 
to either side beyond 15 degrees.  The diagnosis was 
mechanical low back pain secondary to left leg inequality and 
varus deformity.  In view of these findings, the RO, in the 
appealed July 1998 rating decision, increased the evaluation 
for the veteran's low back disability to 20 percent, 
effective from December 1997.

During his June 1999 VA hearing, the veteran reported 
straining and aching of the back, particularly when sitting 
in one position for too long.  However, he also stated that 
he was not currently taking any medication for his back pain.

In January 2000, the veteran underwent a VA spine 
examination, during which he reported "fairly constant 
pain" in the lower back.  The examination revealed that the 
veteran's pelvis dipped to the left by at least 10 degrees.  
The veteran had pain on attempted flexion beyond 75 degrees, 
extension beyond 15 degrees, and bilateral bending to 20 
degrees.  X-rays of the lumbar spine revealed hypertrophic 
spurring at the level of the fourth lumbar vertebra.  The 
pertinent diagnosis was early degenerative arthritis of the 
lumbar spine, and the examiner described this as "a 
significant deterioration in the veteran's overall 
condition."  

In addendums dated in April and July of 2000, the doctor who 
examined the veteran in January 2000 reaffirmed that his 
deterioration of the low back was directly related to his 
left knee disability, as the problems of the left lower 
extremity "totally" threw the mechanics of the lower back 
out of alignment.  As a result of this evidence of painful 
motion and arthritis, the RO, in a July 2000 rating decision, 
increased the evaluation for the low back disability to 40 
percent, effective from December 1997.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5295 (2000).  Under 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under Diagnostic Code 5295, a maximum evaluation 
of 40 percent is warranted for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

As the RO has evaluated the veteran at the maximum evaluation 
available under Diagnostic Code 5295, the Board has 
considered whether a higher evaluation is warranted under 
other diagnostic criteria.  In this regard, the Board 
observes that the veteran's low back disability is manifested 
by early degenerative changes, with pain shown on flexion 
beyond 45 degrees, extension beyond 15 degrees, and lateral 
bending to either side beyond 15 degrees.  However, this pain 
with motion was addressed by the RO, in the noted July 2000 
rating decision, in the assignment of a 40 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45 (2000); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  Moreover, 
there is no evidence of a vertebral fracture with 
demonstrable deformity (as would warrant consideration of an 
additional 10 percent under Diagnostic Code 5285); complete 
bony fixation (ankylosis) of the spine at a favorable angle 
(the criteria for a 60 percent evaluation under Diagnostic 
Code 5286); unfavorable ankylosis of the lumbar spine (the 
criteria for a 50 percent evaluation under Diagnostic Code 
5289); or pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, and little intermittent relief (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293).

Overall, the Board has considered all applicable diagnostic 
criteria but finds no basis for an evaluation in excess of 40 
percent for the veteran's low back disability.  As such, the 
preponderance of the evidence is against his claim for that 
benefit.  In reaching this decision, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an increased evaluation for a low 
back disorder, currently evaluated as 40 percent disabling, 
is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to service 
connection for sciatica and entitlement to special adapted 
housing or a special home adaptation grant.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. at 
312-13.  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992). 

In this case, the Board observes that a December 1997 
statement from Melvin Glazer, M.D., indicates that the 
veteran had loss of use of the left leg and that this 
disability, together with "the residuals of organic 
disease," so affected his functions of balance and 
propulsion as to preclude locomotion without the use of a 
brace, cane, or wheelchair.  However, Dr. Glazer did not 
identify a specific organic disease that contributed to the 
veteran's disability picture.  As such, the Board finds that 
it is necessary that the veteran be examined to determine the 
etiology of his claimed sciatica, which has not previously 
been addressed in a VA examination, and to ascertain whether 
his service-connected left leg disabilities, along with an 
"organic disease," have so affected the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  See 38 
C.F.R. § 3.809 (2000).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
etiology, nature, and extent of his 
claimed sciatica and the effect of his 
service-connected disabilities on 
locomotion.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that current sciatica, if present, is 
etiologically related to either the 
veteran's period of active service or a 
service-connected disability.  The 
examiner is also requested to offer an 
opinion as to whether the veteran's 
claimed loss of use of the left leg, 
along with an organic disease, so affects 
the functions of balance or propulsions 
as to preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.  If the examiner finds such 
preclusion of locomotion, he or she 
should identify the organic disease 
affecting the veteran's functioning.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
sciatica and entitlement to special 
adapted housing or a special home 
adaptation grant.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



